PER CURIAM:
The written stipulation of the parties reveals that in July of 1976, the respondent, through its Equipment Division, spray painted its building located at 101 Kerns Avenue in Elkins; that in so doing, the claimant’s automobile was damaged be*8cause of an over-spray, and that the claimant’s automobile was damaged to the extent of $100.00. Believing that liability exists and that the claimed damages are reasonable, the Court hereby makes an award in favor of the claimant in the amount of $100.00.
Award of $100.00.